IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE,
Case No. 1808018837

V. : Kent County

GREGORY L. HIXON,

Defendant.

Submitted: April 8, 2019
Decided: May 23, 2019

ORDER
Defendant’s Motion for Bill of Particulars.
Denied.
Lindsay A. Taylor, Esquire of the Department of J ustice, Dover, Delaware; attorney

for the State.

Edward C. Gill, Esquire of the Law Office of Edward G. Gill & Associates,
Georgetown, Delaware; attorney for the Defendant.

WITHAM, R.J.
State v. Gregory L. Hixon
Case No. 1808018837
May 23, 2019

INTRODUCTION

Before the Court is Defendant Gregory Hixon’s (hereinafter “Defendant”) Bill
of Particulars pertaining to evidence seized as the result of a traffic stop conducted
by Delaware State Police.’ After carefully considering the motion, the State’s
response in opposition, and record, it appears to the Court that:

1. The Court incorporates its factual findings per its May 23, 2019 order
pertaining to Defendant’s Motion to Suppress based on the vehicle stop.’

2. After Defendant fled the traffic stop conducted by Tfc. Solda, Tfc. Osgood
observed the Maxima (Defendant’s vehicle) and attempted to initiate a traffic stop.
The Maxima fled that attempt by running a stop light, illegally passing another
vehicle, and speeding between 100 - 120 mph.

3. Defendant was next spotted by Cpl. Dukes, who observed the Maxima
stop in the north parking lot of the Attorney General’s Office in Downtown Dover.

4. On March 29, 2019, Defendant filed an untimely motion for a bill of
particulars,* but the Court permitted the motion despite its untimeliness.* The State

provided its response, in opposition, on April 8, 2019.

 

' The Court's order only considers Defendant's bill of particulars motion.

* The Court will also supplement those factual findings with further findings that were not
relevant to that previous decision.

* D. Mot. for Bill of Particulars (hereinafter “D. Mot.”).

* Defendant’s motion was accompanied by a Motion to File Out of Time that was unopposed
by the State.
State v. Gregory L. Hixon
Case No. 1808018837
May 23, 2019

5. Defendant seeks certain information from the State pertaining to
Defendant.’ Defendant asserts, despite failing to cite any case law or statutory
authority in support, nor the precise way that the bill of particulars would aid his
defense, the requested information would permit Defendant to properly defend
himself, protect him from double jeopardy, and aid the jury in understanding the
State’s allegations.°

6. In response, the State argues the requested information has already been
provided to Defendant in the form of police reports and MVR footage. Those
resources, the State contends, depict the offenses that Defendant was charged. The
State further asserts that Defendant’s purpose in seeking the bill of particulars is
purely conclusory, and that he has further failed to elaborate how the information
would alleviate any perceived issues.’

7. For the reasons stated below, the Court finds no sufficient grounds to grant

Defendant’s motion and thus, the motion is denied.

 

> Defendant seeks: ( 1) the location where Defendant possessed a controlled substance in
reference to Counts 1-12 and 15; (2) the audible or visual signal that Defendant disregarded
pertaining to Count 13; (3) physical evidence that Defendant attempted to suppress and the act of
concealment and/or destruction that Defendant committed pertaining to Count 14; (4) drug
paraphernalia that Defendant possessed, and the location where it was possessed pertaining to Count
18; (5) the locations where Defendant improperly signaled, changed lanes, and improperly passed
on the right hand side pertaining to Counts 22-24; (6) the location where the Defendant operated the
vehicle at an unreasonable speed pertaining to Count 25; and (7) the location where Defendant failed
to stop at a red light pertaining to Count 27.

° D. Mot. at 73.
” St. Reply to D. Mot. (hereinafter “St. Reply”) at 43.

3
State v. Gregory L. Hixon
Case No. 1808018837
May 23, 2019

DISCUSSION

8. An indictment provides a defendant with a plain statement of the essential
facts that constitute the offense(s) charged, giving notice of what is being called upon
to defend, and to prevent subsequent prosecutions for the same offense.* This purpose
is fulfilled if the indictment contains a plain statement of the essential facts
constituting the offense charged.’

9. A bill of particulars, on the other hand, provides supplemental information
to an indictment and serves as an additional safeguard protection for a
defendant against unfair surprises at trial and double jeopardy. '°

10. The Court has broad discretion to order the production of a bill of
particulars,"' but also recognizes that it does not serve as a discovery device or in any
other way circumvents the rules governing discovery.'? The Court will not require the

State to provide a defendant a bill of particulars when the information sought is: (1)

 

* Super. Ct. Crim. R. 7(c)(1); see also State v. Adgate, 2014 WL 3317968, at *3 (citing
Corbin v. State, 711 A.2d 1227, 1998 WL 188562, at *2 (Del. 1998) (Table)).

” Adgate, 2014 WL 33 17968, at *3 (citing Corbin, 1998 WL 188562, at *2).

' State v. Phillips, 2004 WL 909557, at *2 (Del.Super. Apr. 21, 2004) (citing Lovett v. State,
516 A.2d 455, 467 (Del. 1986)).

'' Super Ct. Crim. R. 7(f); see also Phillips, 2004 WL 909557, at *3; (citing State v. Banther,
1998 WL 283476, at *1 (Del. Super. Apr. 2, 1998)).

2 Phillips. 2004 WL 909557, at *3 (citing State v. Goldsborough, 2000 WL 706790, at *2
(Del. Super. Feb. 10, 2000)).
State v. Gregory L. Hixon
Case No. 1808018837
May 23, 2019

otherwise available to a defendant” or (2) not an essential element of a charged
offense. 4

11. In Corbin, the Delaware Supreme Court found when an indictment
contained the official citation to the statute, the name of the offense, and clearly stated
that the defendant was being charged with a specific crime, the indictment was
sufficient to give notice of the offense and the allegations of the State.'5

12. In this case, a review of the December 3, 2018 indictment reveals all of the
required information pursuant to Corbin. Additionally, the State supplemented the
indictment and provided Defendant a copy of the police reports and the MVR footage
taken from the officer’s patrol car. Both these resources have been reviewed by the
Court, and the Court finds that these resources sufficiently provide additional details
relating to Defendant’s case. As such, the Court finds that Defendant has been
provided sufficient notice. '°

13. Asa result, the Court finds no sufficient grounds that warrant the State to

 

"° Banther, 1998 WL 283476, at *1.
'* Goldsborough, 2000 WL 706790, at *3.

'S Corbin, 1998 WL 188562, at *2 (Supreme Court also found that Corbin’s indictment
challenge was waived due to failure to raise the issue prior to trial.).

'® See State v. Gregory Hixon, No. 1808018837, December 3, 2018 (Indictment) (Indictment
was signed by a Delaware Deputy Attorney General and specified: (1) Defendant's name; (2) the
charged crime associated with the specific count number including its statutory codification; (3) the
date the charged crime occurred; (4) a written statement comprising of the essential facts of the
charged crime; and (5) Kent County, Delaware, the location where the crimes allegedly occurred.).

5
State v. Gregory L. Hixon
Case No. 1808018837
May 23, 2019

provide Defendant with the additional information requested. Thus, Defendant’s

motion for a bill of particulars is hereby DENIED.

IT IS SO ORDERED.

Hon. William L. Witham, Jr.
Resident Judge

WLW/dmh

oc: Prothonotary

cc: Lindsay A. Taylor, Esquire
Edward C. Gill, Esquire